goNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2022 has been considered and is in compliance with the provisions of 37 CFR 1.97.
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1-8 as
amended, are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2019/0184998; hereinafter Zheng) in view of Volvo Car Corporation (EP 3,002,740; hereinafter Volvo) and in further view of Chandy (US 2018/0107214; hereinafter Chandy).
Regarding Claim 1:
Zheng discloses recognize a surrounding situation of a vehicle (Zheng, Para. [0041], Zheng discloses an advanced control system which interpret sensory information regarding the surroundings of the vehicle); 
perform driving support to control one or both of steering and a deceleration or acceleration of the vehicle based on the recognized surrounding situation (Zheng, Para. [0041], Fig. 17b, Zheng discloses the advanced control system navigates through the detected environment without human input (at least one of levels 1-5, Fig. 17b)); 
estimate vigilance of a driver in the vehicle based on a detection result from a detector provided in the vehicle (Zheng, Para. [0050], Fig. 6 and 10, Zheng discloses a risk evaluator which determines the state of the driver (see Fig. 6) by utilizing the sensor data (see Fig. 10)),
determine the task requested of the driver as the task of grasping the steering wheel of the vehicle when the estimated vigilance of the driver is lowered under a state in which the task of grasping the steering wheel of the vehicle or the task of monitoring the surroundings situation of the vehicle is not requested (Zheng, Para. [0110], Zheng discloses determining a task of changing lanes (i.e. grasping of steering wheel) to determine the alertness of the driver when a transition of operation modes of the vehicle requires the verification of the alertness of the driver (i.e. alertness estimated to be lower during an autonomous operation mode, Para. [0115-0117]);
Volvo, in the same field of endeavor of vehicle controls, discloses determine a task requested of the driver…as at least one of a task of grasping a steering wheel of the vehicle, a task of monitoring the surroundings situation of the vehicle, a task of moving at least a part of his or her body, and a task of performing a task with a higher degree of driving association, (Volvo, Para. [0010-0011], Volvo discloses an alertness-increasing system which triggers mind-stimulation of the driver when established the driver is not alert (i.e. low vigilance) by triggering an activity (i.e. task) to mentally stimulate the driver (see para. [0020-0022) by means such as mental arithmetic (para. [0035]) or monitor the surrounding environment and answer questions based on the monitoring (para. [0035])) and raise a load of the task requested of the driver when the estimated vigilance of the driver is lowered (Volvo, Para. [0010-0011], Volvo discloses an alertness-increasing system which triggers mind-stimulation of the driver when established the driver is not alert (i.e. low vigilance) by triggering an activity (i.e. task) to mentally stimulate the driver (see para. [0020-0022) by means such as mental arithmetic (para. [0035])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Zheng to include a system to increase the alertness of a driver when the driver’s alertness has been detected as lowered as disclosed by Volvo in order to increase or maintain the alertness of the driver, (Volvo, Para. [0010-0012]).
Chandy, in the same field of endeavor of vehicle controls, discloses determine…whether or not the driver is grasping the steering wheel based on a change amount of electrostatic capacitance representing a state of grasping the steering wheel by the driver, which is acquired by a grasping sensor provided in the vehicle (Chandy, Para. [0013], Chandy discloses determining the magnitude and angular positions of the driver’s hands grasping the steering wheel through handwheel touch sensors as touch/proximity data (see Para. [0016]); with the examiner interpreting the touch sensors of Chandy to be capacitance sensors, based on the handwheel touch sensors being disclosed as determining touch/proximity data of the driver’s hands); and
estimate that the vigilance of the driver is normal when the change amount of the electrostatic capacitance is equal to or greater than a first threshold, or that the vigilance of the driver is slightly lowered when the change amount of electrostatic capacitance is less than the first threshold and equal to or greater than a second threshold, or that the vigilance of the driver is considerably lowered when the change amount of electrostatic capacitance is less than the second threshold (Chandy, Para. [0014-0018], Chandy discloses determining the level of engagement of the driver based on at least the handwheel touches sensors including derived data such as area of contact with the handwheel (i.e. capacitance amount)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Zheng to include estimating the alertness of a driver based on handwheel touch sensors as disclosed by Chandy in order to determine a safe transition of the vehicle from an autonomous driving state to a manual driving state 
Regarding Claim 2:
The combination of Zheng, Volvo, and Chandy discloses the vehicle control system according to claim 1.
Volvo discloses when the processor raises the load of the task requested of the driver, the processor performs at least one of 
increasing the number of tasks requested of the driver, 
adding a task of causing the driver to move at least a part of a body of the driver, 
raising an extent of thinking of a task of causing the driver to think, and 
changing to a task with a higher degree of driving association (Volvo, Para. [0010-0011], Volvo discloses an alertness-increasing system which triggers mind-stimulation of the driver when established the driver is not alert (i.e. low vigilance) by triggering an activity (i.e. task) to mentally stimulate the driver (see para. [0020-0022) by means such as mental arithmetic (para. [0035])).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Zheng to include a system to increase the alertness of a driver when the driver’s alertness has been detected as lowered as disclosed by Volvo in order to increase or maintain the alertness of the driver, (Volvo, Para. [0010-0012]).
Regarding Claim 3:
The combination of Zheng, Volvo, and Chandy discloses the vehicle control system according to claim 1.
Zheng further discloses wherein the processor switches between first and second driving modes at a predetermined timing and performs the driving support and switches to the first driving mode when the estimated vigilance of the driver is lowered in the second driving mode (Zheng, Para. [0053], Zheng discloses a switch risk determiner which determines when to switch the vehicle from a manual mode (second driving mode) to an autonomous mode (first driving mode) based on the risk determination (i.e. driver alertness, see Fig. 12)), and 
wherein the second driving mode is at least one of a driving mode in which a degree of freedom of the driver is higher than that in the first driving mode, a driving mode in which a load of a task request for the driver is less than that in the first driving mode, and a driving mode in which a level of the driving support by the vehicle controller is higher than that in the first driving mode (Zheng, Para. [0053], Zheng discloses a manual mode (second mode) which has a higher degree of freedom of the driver than the autonomous mode (first mode), and driving support is higher in the autonomous mode).  
Regarding Claim 4:
The combination of Zheng, Volvo, and Chandy discloses the vehicle control system according to claim 3.
Zheng further discloses wherein the processor excludes some exclusion tasks among a plurality of tasks requested of the driver in the first driving mode in tasks requested in the second driving mode (Zheng, Fig. 17b, Para. [0132-0139], Zheng discloses task required of the driver for the first driving mode (at least one of levels 3-5) do not include (i.e. excluded) tasks required of the driver for the second driving mode (at least one of levels 0-2)), and 
adds the exclusion tasks to the tasks requested in the second driving mode when the estimated vigilance of the driver is lowered in the second driving mode (Zheng, Fig. 20b, Para. [0163-0169], Zheng discloses additional task are added as the driver does not perform the requested task (i.e. lower vigilance detected) during either the manual or autonomous mode). 
Regarding Claim 5:
The combination of Zheng, Volvo, and Chandy discloses the vehicle control system according to claim 4.
Zheng further discloses wherein the exclusion tasks are detected by the detector and include at least one of the task of grasping the steering wheel of the vehicle and the task of causing the driver to monitor the surroundings situation of the vehicle (Zheng, Para. [0110], Zheng discloses tasks to be carried out by the driver include perform changing lane and tracking movement of the driver’s eyes as detected by the sensors (see at least Fig. 10)).  
Regarding Claim 6:
The combination of Zheng, Volvo, and Chandy discloses the vehicle control system according to claim 3.
Zheng further discloses the processor switches between the first and second driving modes at the predetermined timing in accordance with a change in a traveling scenario of the vehicle (Zheng, Para. [0108], Zheng discloses switching between an autonomous mode and a manual mode at a predetermined time based on the traveling scenario (i.e. environment surrounding the vehicle)), and 
limits the switching to the second driving mode when a predetermined condition is not satisfied after the switching to the first driving mode due to lowering of the estimated vigilance of the driver in the second driving mode (Zheng, Para. [0074-0075], Zheng discloses an auto mode risk detector which limits switching to the manual mode when the risk associated with the switching the vehicle to a different mode is high (i.e. lower vigilance)).  
Regarding Claim 7:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premises.
Regarding Claim 8:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664